07/20/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs May 11, 2022

           STATE OF TENNESSEE v. MILTON KEITH PERKINS

               Appeal from the Criminal Court for Davidson County
              No. 2001-A-534      Angelita Blackshear Dalton, Judge
                     ___________________________________

                           No. M2021-01112-CCA-R3-CD
                       ___________________________________

On May 24, 2021, the Defendant, Milton Keith Perkins, filed a motion pursuant to
Tennessee Rule of Appellate Procedure 36.1 seeking to correct an illegal sentence. He
alleged that his negotiated Tennessee sentence was illegal because the judgment indicated
it should be served “consecutively to any present sentence including Texas parole,” but his
Texas sentence was adjudicated after the Tennessee conviction. The trial court summarily
denied the Defendant’s motion for failure to state a colorable claim. On appeal, the
Defendant contends that the trial court erred when it denied his motion. After a thorough
review of the record and applicable authorities, we affirm the trial court’s judgment.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the court, in which ROBERT L.
HOLLOWAY, JR. and JOHN W. CAMPBELL, SR., JJ., joined.

Milton Keith Perkins, Whiteville, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Benjamin A. Ball, Senior Assistant
Attorney General; Glenn R. Funk, District Attorney General; and Janice Norman, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                       OPINION
                                        I. Facts

        This case arises from the Defendant’s conviction for aggravated robbery of a gas
station. A Davidson County grand jury indicted the Defendant on one count of aggravated
robbery. On January 23, 2002, the Davidson County Criminal Court accepted the
Defendant’s guilty plea to one count of aggravated robbery and sentenced the petitioner as
a Range III, persistent offender to twenty years to be served consecutively to a Texas
sentence. Milton Perkins v. State, No. M2005-01762-CCA-R3-PC, 2006 WL 1168849, at
*1 (Tenn. Crim App., at Nashville, May 3, 2006), perm. app. denied (Tenn. Sept. 25, 2006).

        The Defendant subsequently filed a petition for post-conviction relief in which he
alleged that his trial counsel was ineffective. Id. Among other arguments and as relevant
to this appeal, the Defendant contended that his counsel failed to advise him that he must
serve his entire forty-year sentence from Texas before he began serving his twenty-year
sentence from Tennessee. Id. at *5. In our decision on his appeal, we stated and held:

      The trial court addressed this issue in its order denying the petition for post-
      conviction relief. The trial court stated that:

             The Court finds that [the attorney] informed the [Defendant]
             that Tennessee law required that the sentence he [received] for
             the conviction of Aggravated Robbery to be served
             consecutively to his current sentence in Texas, because he
             committed the offense while on parole out of Texas. The Court
             finds that the [Defendant] acknowledged this fact in his signed
             statement . . . . The Court is of the opinion that the [Defendant]
             was fully appraised of the fact that he would be required to
             serve his sentence consecutively to his forty year Texas
             sentence. The Court is of the opinion that this allegation is
             without merit.

             Initially, we note that the [Defendant] failed to include a copy of the
      guilty plea hearing transcript in the record. However, the plea petition form
      was entered as an exhibit at the post-conviction hearing. The plea petition
      states the [Defendant] was entering a plea to aggravated robbery with a
      twenty-year sentence to be served at forty-five percent “consecutive to
      Texas.” The [Defendant] acknowledged in his affidavit that he discussed
      consecutive sentencing with the attorney. He stated that

             [The attorney] told me that according to Tennessee law that if
             a person was on parole, probation or out on bond and they got
             another case/conviction that the new sentence would have to
             be ran [sic] consecutive to the original one. I told [the attorney]
             that I was unsure of the Tennessee laws and that just didn’t
             sound right and I wasn’t sure what exactly it meant.

             The [Defendant’s] attorney testified she explained to the [Defendant]
      the sentence would be served consecutively to his Texas sentence. The trial
      court accredited the testimony of the [Defendant’s] attorney. We conclude
      the [Defendant] has failed to prove by clear and convincing evidence that his

                                             2
       attorney’s performance was deficient, and the [Defendant] is not entitled to
       relief on this issue.

Id.

      On May 24, 2021, fifteen years after his post-conviction petition was decided, the
Defendant filed a motion to correct an illegal sentence pursuant to Tennessee Rule of
Appellate Procedure 36.1. In it, he alleged that his sentence was illegal because the trial
court had ordered that his Tennessee sentence be served consecutively to his Texas
sentence, which he alleged occurred after the Tennessee offense.

       Attached to the Rule 36.1 motion, is a transcript of the hearing on the petition for
post-conviction relief. In it, the Defendant’s attorney informed the trial court that the
Defendant was serving a forty-year sentence in the Texas Department of Corrections. Post-
conviction counsel said, “[the Defendant] was on parole for that at the time and plea[ded]
guilty in this court and he was unable to be brought in because of some post-conviction
proceeding.” During the hearing, Counsel testified that the Defendant pleaded guilty to
aggravated robbery on January 23, 2002, and received a negotiated sentence of twenty
years, to be served at forty-five percent. That sentence was ordered to run consecutively
with his Texas parole. The State indicated that, because the Defendant was on parole in
Texas at the time he committed the instant offense, consecutive sentencing was mandated
by law.

       Counsel noted that the Defendant was in Texas custody when details of this offense
ran on a show called “Crime Stoppers.” From the show, there was a caller who identified
the Defendant as the perpetrator of this offense. In Counsel’s opinion, the Defendant
understood that, because he was on parole in Texas when this offense occurred, his
sentence would have to run consecutively to his Texas sentence.

        Also attached to the Rule 36.1 motion, is the petition to enter a plea of guilty. On
it, the Defendant signed that his sentence would run “consecutive[ly] to Texas (any present
sentence).”

       In the Defendant’s Rule 36.1 motion, the Defendant stated his reasons for relief. He
argued that he committed the crime in Texas after he committed the crime in Tennessee.
He stated that his Texas offense occurred on March 21, 2000, almost a month after his
Tennessee offense, which occurred on February 23, 2000. He acknowledged that he was
convicted in Texas first but said that he was serving a “much larger sentence of 40 years
than what [sic] was serving on parole and therefore was serving a new sentence.”

       After scouring the record, it appears that the Defendant was convicted of some
offense in Texas and was released on parole and traveled to Tennessee. On February 23,
2000, he committed an armed robbery in Tennessee. Before being caught, he returned to

                                             3
Texas and committed another offense in Texas on March 21, 2000. The Defendant was
apprehended for the March Texas offense and confined. He then immediately began
serving the remainder of his parole sentence from the original Texas conviction.

      The Defendant then pleaded guilty to the Tennessee offense on January 23, 2002
and accepted a sentence that ran consecutive to his Texas parole sentence. Sometime later,
he pleaded guilty to the second Texas offense, for which he received a “much larger”
sentence.

         Based upon the record before it, the trial court summarily dismissed the Defendant’s
Rule 36.1 motion, finding that the Defendant “raised no colorable claim, and his plea was
previously determined to be voluntary and made with the assistance of effective counsel.”
It is from this judgment that the Defendant now appeals.

                                         II. Analysis

        On appeal, the Defendant contends that the trial court erred when it summarily
dismissed his Rule 36.1 motion because his sentence is illegal. The State counters that the
trial court did not err because the Defendant did not raise a cognizable claim for relief.

        Rule 36.1 permits a defendant to seek correction of an unexpired illegal sentence.
“[A]n illegal sentence is one that is not authorized by the applicable statutes or that directly
contravenes an applicable statute.” Tenn. R. Crim. P. 36.1(a). Our supreme court
interpreted the meaning of “illegal sentence” as defined in Rule 36.1 and concluded that
the definition “is coextensive, and not broader than, the definition of the term in the habeas
corpus context.” State v. Wooden, 478 S.W.3d 585, 594-95 (Tenn. 2015). The Wooden
court then reviewed the three categories of sentencing errors: clerical errors (those arising
from a clerical mistake in the judgment sheet), appealable errors (those for which the
Sentencing Act specifically provides a right of direct appeal) and fatal errors (those so
profound as to render a sentence illegal and void). Id. Commenting on appealable errors,
the court stated that those “generally involve attacks on the correctness of the methodology
by which a trial court imposed sentence.” Id. In contrast, fatal errors include “sentences
imposed pursuant to an inapplicable statutory scheme, sentences designating release
eligibility dates where early release is statutorily prohibited, sentences that are ordered to
be served concurrently where statutorily required to be served consecutively, and sentences
not authorized by any statute for the offenses.” Id. The court held that only fatal errors
render sentences illegal. Id. A trial court may summarily dismiss a Rule 36.1 motion if it
does not state a colorable claim for relief. Tenn. R. Crim. P. 36.1(b)(2).

       Initially, we note the procedural deficiencies in the Defendant’s motion to correct
an illegal sentence. First, there is no documentation included about the first Texas
conviction or sentence for which the Defendant was on parole at the time of the subsequent
two offenses. There is no documentation about the length and duration of that parole.

                                               4
Second, there is no documentation about the date of the second Texas offense, which he
states occurred on March 21, 2000, other than his bare allegation. This alone is a sufficient
basis to summarily dismiss the Rule 36.1 motion. It is unclear, and certainly not
documented whether, if the Defendant is confined in Texas on his parole sentence or his
second “much larger” sentence.

       We also agree, however, with the trial court that the Defendant has failed to state a
cognizable claim. The Defendant entered a guilty plea that included that his sentence
would run consecutively to any “present” sentence in Texas. It appears from the filing and
the record that he is confined in Texas. There is nothing to indicate that his Tennessee
sentence is illegal. The Defendant is not entitled to relief.

                                      III. Conclusion

       In accordance with the aforementioned reasoning and authorities, we affirm the trial
court’s summary dismissal of the Defendant’s Rule 36.1 motion to correct an illegal
sentence.



                                              ____________________________________
                                                   ROBERT W. WEDEMEYER, JUDGE




                                             5